Russell, J.
The right of appeal from the judgment of a justice’s court to the superior court, rather than to a jury in the justice’s court, is determined by whether the amount claimed exceeds $50. It is not dependent upon the amount of the judgment which it is sought to review, but depends upon the amount Originally claimed. Even if some of the items sought to be recovered in the original suit in the justice’s court are not recoverable, this does not affect the right of appeal, because the validity of this portion of the amount claimed is one of the questions to be determined on appeal. Judgment reversed.